               Case 18-17722-LMI        Doc 67    Filed 10/21/19     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re: Norton Ruiz                                          Case No: 18-17722-LMI
                                                            Chapter 13
      Debtor.
____________________/

     DEBTOR’S MOTION FOR APPROVAL TO REFINANCE THE HOMESTEAD
                PROPERTY TO PAYOFF THE BANKRUPTCY

        COMES NOW the Debtor, Norton Ruiz, by and through his undersigned counsel, files

this Motion for Approval to Refinance the Homestead Property to Pay Off the Bankruptcy and in

support thereof states:

   1.      This case was filed under Chapter 13 on June 27, 2018.

   2.      The time period to object to exemptions has expired.

   3.      The Debtor’s case was confirmed on October 12, 2018.

   4.      The Debtor has fully exempted his homestead property located at 5451 W 10th Lane,

        Hialeah, FL 33012-2463.

   5.      The Debtor has a settlement statement to refinance his exempted homestead property

        with America’s Title Corporation and/or Assigns.

   6.      The Debtor is paying 100% of his allowed general unsecured creditors and curing and

        maintaining his homestead property with Caliber Home Loans, Inc.

   7.      The refinancing will pay off the Caliber Home Loans, Inc. claim [POC#6] entirely

        and generate sufficient proceeds to pay off 100% of said allowed unsecured creditors.
               Case 18-17722-LMI         Doc 67     Filed 10/21/19     Page 2 of 2




   8.      Any secured creditor(s) will be paid off in full at closing in accordance with the

        payoff received by the title company from the secured creditor(s).

        WHEREFORE the Debtor respectfully requests that this Court grant this Motion, allow

the Debtor to refinance the fully exempted homestead property, allow the payoff of the secured

creditor Caliber Home Loans, Inc. directly and outside the bankruptcy plan, and allow the payoff

of 100% of the allowed unsecured creditors through the bankruptcy, and grant such further relief

as this Court may deem just and equitable.

                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing was served electronically via
ECF to: Nancy N. Neidich, Trustee, and via U.S. Mail to all creditors on the service list.


        I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court set forth in Local Rule 2090-1(A).
                                      Respectfully Submitted:

                                      ROBERT SANCHEZ, P.A.
                                      Attorney for Debtor
                                      355 W 49th Street
                                      Hialeah, FL 33013
                                      Tel. (305) 687-8008

                                      By:/s/Robert Sanchez_________________
                                          Robert Sanchez, Esq., FBN#0442161
